DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 9 and 18 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed March 15th, 2022 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed March 15th, 2022 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 9 and 18 to overcome an objection under minor informalities is being considered. The objection is withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks pages 10-14 of 16), filed March 15th, 2022, with respect to rejection of claim(s) 1-7, 9-16 and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. (US 2015/0282213 A1).

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-12, 15 and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sun et al. (US 2015/0282213 A1) hereinafter “Sun”.

Regarding Claims 1 and 10,
	Sun discloses a terminal device [see fig. 3, pg. 3, ¶29 lines 1-7, a user terminal (UE) “141”], comprising: 
	a processor [see fig. 3, pg. 3, ¶29 lines 1-7, a processor “151”]; and 
	a memory coupled to the processor and storing instructions thereon [see fig. 3, pg. 3, ¶29 lines 1-7, a memory “152” storing program instructions], the instructions [see fig. 3, pg. 3, ¶29 lines 1-7, the program instructions], when executed by the processor [see fig. 3, pg. 3, ¶29 lines 1-7, during an implementation by the processor “151”], causing the terminal device to perform actions [see fig. 3, pg. 3, ¶29 lines 1-7, triggering the user terminal (UE) “141” to initiate a process], the actions [see fig. 3, pg. 3, ¶29 lines 1-7, the process] comprising: 
	obtaining Radio Resource Control (RRC) signaling to be transmitted to a network device and data to be transmitted with the RRC signaling [see pg. 4, ¶44 lines 1-7; pg. 5, ¶60 lines 9-14, obtaining conditions of specific resource pool(s) to use during a random access procedure for Radio Resource Control (RRC) connection re-establishment and transmitting data without the Radio Resource Control (RRC) connection].
	in response to receiving a Random Access Response with uplink grant from the network device [see pg. 4, ¶49 lines 1-4; ¶51 lines 1-7, if the (received) Random Access Response contains a random access preamble identifier (i.e. an uplink grant) corresponding to the transmitted random access preamble], determining [see pg. 4, ¶51 lines 1-7, the terminal determines], based on the uplink grant [see pg. 4, ¶51 lines 1-7, according to the random access preamble identifier or uplink (UL) grant], whether the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, whether the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission]; 
	in response to determining that the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7; pg. 5, ¶60 lines 9-14, If the TB size granted is equal to or larger than the size of data available for transmission], transmitting the RRC signaling and the data to the network device [see pg. 4, ¶51 lines 1-7; ¶53 lines 1-8, the terminal transmits all the data available for transmission to the base station or assumes the base station cannot support non-RRC Connection based data transmission and falls back to the random access procedure for RRC Connection (Re-)establishment]; and 
	in response to determining that the data is not allowed to be transmitted with the RRC signaling [see pg. 4, ¶53 lines 1-8; pg. 5, ¶60 lines 9-14, If the size of the granted TB is smaller than the size of available data to transmit], transmitting the RRC signaling to the network device [see pg. 4, ¶53 lines 1-8, the terminal re-attempts the random access procedure].

Regarding Claims 2 and 11,
	Sun discloses the terminal device of Claim 10 [see fig. 3, pg. 3, ¶29 lines 1-7, a user terminal (UE) “141”], wherein the uplink grant indicates an allowable size for uplink transmission [see pg. 4, ¶48 lines 16-20, the base station allocates an uplink (UL) grant to the terminal based on this size level within the random access response to the terminal], and determining whether the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, determining whether the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission] comprises: 
	determining a total size of the RRC signaling and the data [see pg. 4, ¶51 lines 1-7, determining the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission]; 
	in response to the total size being below the allowable size [see pg. 4, ¶53 lines 1-8; pg. 5, ¶60 lines 9-14, If the size of the granted TB is smaller than the size of available data to transmit], determining that the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, the terminal transmits all the data available for transmission to the base station]; and 
	in response to the total size exceeding the allowable size [see pg. 4, ¶51 lines 1-7; pg. 5, ¶60 lines 9-14, If the TB size granted is equal to or larger than the size of data available for transmission], determining that the data is not allowed to be transmitted with the RRC signaling [see pg. 4, ¶53 lines 1-8, the terminal re-attempts the random access procedure].

Regarding Claims 3 and 12,
	Sun discloses the terminal device of Claim 10 [see fig. 3, pg. 3, ¶29 lines 1-7, the user terminal (UE) “141”], wherein obtaining the RRC signaling and the data [see pg. 4, ¶44 lines 1-7; pg. 5, ¶60 lines 9-14, obtaining conditions of specific resource pool(s) to use during a random access procedure for Radio Resource Control (RRC) connection re-establishment and transmitting data without the Radio Resource Control (RRC) connection] comprises: 
	obtaining a first Common Control Channel (CCCH) Service Data Unit (SDU) including the RRC signaling and a second CCCH SDU including the RRC signaling and the data [see pg. 4, ¶46 lines 1-4; pgs. 7-8, ¶78 lines 1-13, the terminal learns downlink channel conditions by receiving PSS/SSS downlink broadcasting channels (e.g., PBCH or PDCCH or PDSCH convey SIB) and multiplexes MAC Service Data Units (SDUs) in a MAC Packet Data Unit (PDU) which contains all the data available for transmission], the first and second CCCH SDUs being generated prior to receiving the Random Access Response from the network device [see pg. 4, ¶46 lines 1-4; pgs. 7-8, ¶78 lines 1-13, the terminal receives the random access response transmitted from the base station and compares whether the granted Transport Block (TB) size can accommodate all of the data available for transmission in the multiplexed MAC Service Data Units (SDUs)].

Regarding Claims 6 and 15,
	Sun discloses the terminal device of Claim 10 [see fig. 3, pg. 3, ¶29 lines 1-7, the user terminal (UE) “141”], wherein obtaining the RRC signaling and the data [see pg. 4, ¶44 lines 1-7; pg. 5, ¶60 lines 9-14, obtaining conditions of specific resource pool(s) to use during a random access procedure for Radio Resource Control (RRC) connection re-establishment and transmitting data without the Radio Resource Control (RRC) connection] comprises: 
	obtaining a third CCCH SDU including the RRC signaling and a Dedicated Traffic Channel (DTCH) SDU including the data [see pg. 4, ¶46 lines 1-4; pgs. 7-8, ¶78 lines 1-13, the terminal learns downlink channel conditions by receiving PSS/SSS downlink broadcasting channels (e.g., PBCH or PDCCH or PDSCH convey SIB) and multiplexes MAC Service Data Units (SDUs) in a MAC Packet Data Unit (PDU) which contains all the data available for transmission], the third CCCH SDU and the DTCH SDU being generated prior to receiving the Random Access Response from the network device [see pg. 4, ¶46 lines 1-4; pgs. 7-8, ¶78 lines 1-13, the terminal receives the random access response transmitted from the base station and compares whether the granted Transport Block (TB) size can accommodate all of the data available for transmission in the multiplexed MAC Service Data Units (SDUs)].

Regarding Claims 9 and 18,
	Sun discloses the terminal device of Claim 10 [see fig. 3, pg. 3, ¶29 lines 1-7, the user terminal (UE) “141”], wherein the RRC signaling includes any of an RRC Connection Request [see pg. 1, ¶4 lines 13-16, For initial access, Msg3 conveys the RRC Connection Request generated by the RRC layer and at least the NAS UE identifier].

Regarding Claim 19,
	Sun discloses a non-transitory computer readable medium having instructions stored thereon [see fig. 3, pg. 3, ¶29 lines 1-7, a memory “152” storing program instructions], the instructions [see fig. 3, pg. 3, ¶29 lines 1-7, the program instructions], when executed on at least one processor [see fig. 3, pg. 3, ¶29 lines 1-7, during an implementation by the processor “151”], causing the at least one processor to [see fig. 3, pg. 3, ¶29 lines 1-7, triggering the user terminal (UE) “141” to]: 
	obtain Radio Resource Control (RRC) signaling to be transmitted to a network device and data to be transmitted with the RRC signaling [see pg. 4, ¶44 lines 1-7; pg. 5, ¶60 lines 9-14, obtain conditions of specific resource pool(s) to use during a random access procedure for Radio Resource Control (RRC) connection re-establishment and transmitting data without the Radio Resource Control (RRC) connection]; 
	in response to receiving a Random Access Response with uplink grant from the network device [see pg. 4, ¶49 lines 1-4; ¶51 lines 1-7, if the (received) Random Access Response contains a random access preamble identifier (i.e. an uplink grant) corresponding to the transmitted random access preamble], determine [see pg. 4, ¶51 lines 1-7, the terminal determines], based on the uplink grant [see pg. 4, ¶51 lines 1-7, according to the random access preamble identifier or uplink (UL) grant], whether the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, whether the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission]; 
	in response to determining that the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7; pg. 5, ¶60 lines 9-14, If the TB size granted is equal to or larger than the size of data available for transmission], transmit the RRC signaling and the data to the network device [see pg. 4, ¶51 lines 1-7; ¶53 lines 1-8, the terminal transmits all the data available for transmission to the base station or assumes the base station cannot support non-RRC Connection based data transmission and falls back to the random access procedure for RRC Connection (Re-)establishment]; and 
	in response to determining that the data is not allowed to be transmitted with the RRC signaling [see pg. 4, ¶53 lines 1-8; pg. 5, ¶60 lines 9-14, If the size of the granted TB is smaller than the size of available data to transmit], transmit the RRC signaling to the network device [see pg. 4, ¶53 lines 1-8, the terminal re-attempts the random access procedure].

Regarding Claims 20,
	Sun discloses the computer readable medium of Claim 19 [see fig. 3, pg. 3, ¶29 lines 1-7, the memory “152” storing program instructions], wherein the uplink grant indicates an allowable size for uplink transmission [see pg. 4, ¶48 lines 16-20, the base station allocates an uplink (UL) grant to the terminal based on this size level within the random access response to the terminal], and wherein the at least one processor is caused to [see fig. 3, pg. 3, ¶29 lines 1-7, the processor “151” being implemented to] determine whether the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, determine whether the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission] by: 
	determining a total size of the RRC signaling and the data [see pg. 4, ¶51 lines 1-7, determining the Transport Block (TB) size granted is equal to or larger than the size of data available for transmission]; 
	in response to the total size being below the allowable size [see pg. 4, ¶53 lines 1-8; pg. 5, ¶60 lines 9-14, If the size of the granted TB is smaller than the size of available data to transmit], determining that the data is allowed to be transmitted with the RRC signaling [see pg. 4, ¶51 lines 1-7, the terminal transmits all the data available for transmission to the base station]; and 
	in response to the total size exceeding the allowable size [see pg. 4, ¶51 lines 1-7; pg. 5, ¶60 lines 9-14, If the TB size granted is equal to or larger than the size of data available for transmission], determining that the data is not allowed to be transmitted with the RRC signaling [see pg. 4, ¶53 lines 1-8, the terminal re-attempts the random access procedure].

Allowable Subject Matter
Claims 4, 5, 7, 8, 13, 14, 16 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469